VAN HOOMISSEN, J.,
dissenting.
I respectfully dissent.
The dishonesty involved in defendant’s prior crime weighs heavily in favor of admissibility on the issue of whether defendant is a credible witness. Defendant represented that he would testify that he was not involved in the crimes charged and that he did not know how papers with his name on them “came to be apparently used in an attempt to commit these crimes.” Defendant’s credibility was therefore a major issue in the case; that weighs in favor of admissibility. The prior conviction occurred within a year of the present trial; that also weighs in favor of admissibility. The prior crime, Unauthorized Use of a Motor Vehicle, and the present crimes, Attempted Arson and Attempted Criminal Mischief, are dissimilar; again, that weighs in favor of admissibility.
I have read the trial judge’s explanation, and it establishes no tenable ground or reason for allowing defendant’s motion. The evidence should have been admitted. The trial judge abused his discretion in ruling that it was not admissible.
If the majority is correct, it is impossible for me to conceive of a case in which any ruling of a trial judge excluding prior crimes evidence would be reversible. That appears to mean that a trial judge will never be reversed if he allows such a motion made by the defendant.